Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 20, 29, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao US 20190097874.

Regarding claim 1, 20, 29, and 30, Zhao teaches an apparatus for wireless communication, comprising: 
a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 
receive a downlink control information message comprising an indication to enable discontinuous monitoring of a physical downlink control channel;  
enable the discontinuous monitoring of the physical downlink control channel based at least in part on the received downlink control information message (fig. 30, [0316]); 
and disable monitoring of the physical downlink control channel during a temporal period in which at least one of physical downlink shared channel, downlink reference signal monitoring, uplink reference signal transmissions, and channel reporting is enabled (The wireless device may stop monitoring the PDCCH, for example, if the wireless device starts the HARQ RTT timer, [0316]). Examiner corresponds the channel reporting of the reference with the HARQ RTT of the reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 17, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao as applied to claims 1 and 20 above, and further in view of Tie US 20220060986.

Regarding claims 2 and 22, Zhao is silent on the instructions are further executable by the processor to cause the apparatus to: 
determine a discontinuous reception cycle comprising an active portion and an inactive portion, wherein the instructions to enable the discontinuous monitoring of the physical downlink control channel are executable by the processor to cause the apparatus to: 
enable the discontinuous monitoring of the physical downlink control channel during the discontinuous reception cycle, and wherein the instructions to disable monitoring of the physical downlink control channel are executable by the processor to cause the apparatus to: 
disable monitoring of the physical downlink control channel during at least the active portion of the discontinuous reception cycle.

Tie teaches the instructions are further executable by the processor to cause the apparatus to: 
determine a discontinuous reception cycle comprising an active portion and an inactive portion ([0088]), wherein the instructions to enable the discontinuous monitoring of the physical downlink control channel are executable by the processor to cause the apparatus to: 
enable the discontinuous monitoring of the physical downlink control channel during the discontinuous reception cycle ([0087, 0098]), and wherein the instructions to disable monitoring of the physical downlink control channel are executable by the processor to cause the apparatus to: 
disable monitoring of the physical downlink control channel during at least the active portion of the discontinuous reception cycle ( on the premise that data can be effectively transmitted, a discontinuous reception (discontinuous reception, DRX) cycle may be configured for UE in a connected state, so that only in a necessary time period, the UE enables a receiver (for example, an antenna) to enter an active state to monitor the PDCCH, and disables the receiver to enter an inactive state in a remaining time period and does not monitor the PDCCH ,[0098]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Zhao by   the instructions are further executable by the processor to cause the apparatus to: determine a discontinuous reception cycle comprising an active portion and an inactive portion, wherein the instructions to enable the discontinuous monitoring of the physical downlink control channel are executable by the processor to cause the apparatus to: enable the discontinuous monitoring of the physical downlink control channel during the discontinuous reception cycle, and wherein the instructions to disable monitoring of the physical downlink control channel are executable by the processor to cause the apparatus to: disable monitoring of the physical downlink control channel during at least the active portion of the discontinuous reception cycle, as shown by Tie. This modification would benefit the system by providing a proven, reliable method for performing DRX monitoring.

Regarding claim 3, the indication comprises a discontinuous physical downlink control channel monitoring indication, wherein the instructions to enable the discontinuous monitoring of the physical downlink control channel during the discontinuous reception cycle are executable by the processor based at least in part on the discontinuous physical downlink control channel monitoring indication (Tie: fig. 3, To further reduce power consumption of the UE, a PDCCH-based wakeup indication is introduced into the DRX mechanism. With reference to FIG. 3, the following describes in detail a status and a behavior of the UE in the DRX mechanism in which the wakeup indication is configured).

Regarding claim 17, the instructions are further  executable by the processor to cause the apparatus to:  
transmit an uplink transmission during the active portion while disabling monitoring of the physical downlink control channel, wherein the uplink transmission comprises a hybrid automatic repeat request feedback (Zhao: The wireless device may stop monitoring the PDCCH, for example, if the wireless device starts the HARQ RTT timer, [0316]), a channel state information report, or a 6 sounding reference signal transmission. 

Prior Art of Record

Bae US 20210314126

Regarding claim 1, An apparatus for wireless communication, comprising: 
a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 
receive a downlink control information message comprising an indication to enable discontinuous monitoring of a physical downlink control channel;  
enable the discontinuous monitoring of the physical downlink control channel based at least in part on the received downlink control information message ([0328]).

Allowable Subject Matter
Claims 4-16, 18, 19, 21, and 23-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/Primary Examiner, Art Unit 2476